      Case 1:15-cv-00211-LGS-SDA Document 829 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :      15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :          ORDER
                           -against-                         :     (Plaintiffs’ MIL 12)
                                                             :
THE TRIZETTO GROUP., et al.,                                 :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) move in limine (Dkt. No. 712) to preclude

Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and Cognizant Technology

Solutions Corp. (“Defendants”) from offering any evidence regarding certificates of registration

and deposit copies for copyrighted works, other than for Facets version 5.10, best practices in

ICD-10 configuration and Facets Roadmap Review, because they are irrelevant and unduly

prejudicial, pursuant to Federal Rules of Evidence 401, 402 and 403.

        To the extent that the motion seeks to preclude as exhibits the certificates of registration

or deposit copies for works other than those on which TriZetto has sued, the motion is denied as

moot because Defendants have agreed not to offer these documents into evidence at trial.

        Defendants seek to introduce testimony that TriZetto has copyrights in versions of the

Facets software that preceded the version at issue here. Defendants may elicit testimony about

copyrights in prior versions to provide background about the copyrighted works at issue,

including to show circumstantially that Data Dictionary is a part of Facets 5.10 or a derivative
      Case 1:15-cv-00211-LGS-SDA Document 829 Filed 09/30/20 Page 2 of 2




work thereof. The testimony is probative of Defendants copyright infringement counterclaim,

and the fact that Syntel disputes the inference that Defendants suggest does not make the

evidence unfairly prejudicial. Syntel may cross-examine and argue to challenge that inference.

       For these reasons, it is ORDERED that Syntel’s motion in limine No. 12 is DENIED.

Defendants may elicit testimony regarding copyrights in prior versions of the Facet software to

provide background about the copyrighted works at issue here.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 712.

Dated: September 30, 2020
       New York, New York




                                                2
